Case 2:20-cv-09563-ODW-JC Document 18 Filed 10/23/20 Page 1 of 5 Page ID #:641




 1                                                                                      O
                                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   BRIGHAM FIELD et al.,                       Case No. 2:20-cv-09563-ODW-(JCx)
12                      Plaintiffs,              ORDER REMANDING CASE TO
13         v.                                    STATE COURT
14   GENOVA CAPITAL, INC. et al.,
15
                        Defendants.
16
17
18                                    I.   INTRODUCTION
19         On October 19, 2020, Plaintiffs Colette Pelissier and Brigham Field filed a
20   Complaint in the Superior Court of California, County of Ventura (“State Court
21   Action”). (Notice of Removal (“Removal”) ¶¶ 1, 10, Ex. 1 (“Compl.”), ECF No. 1.)
22   Plaintiffs contend Defendants Genova Capital, Inc. and California TD Specialists’
23   (“Defendants”) efforts to foreclose on their beach-front Malibu home are improper.
24   (Compl. ¶¶ 23–40.)    In the Complaint, Plaintiffs assert three claims for (1) relief
25   pursuant to California Civil Code section 2924.17; (2) declaratory relief; and
26   (3) breach of the covenant of good faith and fair dealing. (Id.) On October 19, 2020,
27   Defendants removed the State Court Action to federal court, asserting federal question
28   jurisdiction. (Removal ¶ 6.)
Case 2:20-cv-09563-ODW-JC Document 18 Filed 10/23/20 Page 2 of 5 Page ID #:642




 1          From a review of the Notice of Removal and the state court records provided, it
 2   is evident that the Court lacks subject matter jurisdiction over the instant case.
 3   Accordingly, the Court sua sponte REMANDS1 this action to the California Superior
 4   Court for the County of Ventura for the lack of subject matter jurisdiction, as set forth
 5   below.2
 6                                     II.    LEGAL STANDARD
 7          “The right of removal is entirely a creature of statute and ‘a suit commenced in
 8   a state court must remain there until cause is shown for its transfer under some act of
 9   Congress.’” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) (quoting
10   Great N. Ry. Co. v. Alexander, 246 U.S. 276, 280 (1918)). Generally, where Congress
11   has acted to create a right of removal, those statutes are strictly construed against
12   removal jurisdiction.         Id.; Nevada v. Bank of Am. Corp., 672 F.3d 661, 667
13   (9th Cir. 2012); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
14          Unless otherwise expressly provided by Congress, a defendant may remove
15   “any civil action brought in a State court of which the district courts of the United
16   States have original jurisdiction.” 28 U.S.C. § 1441(a); Dennis v. Hart, 724 F.3d
17   1249, 1252 (9th Cir. 2013). The removing defendant bears the burden of establishing
18   federal jurisdiction. Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 682 (9th Cir.
19   2006); Gaus, 980 F.2d at 566–67. “Under the plain terms of § 1441(a), in order
20   properly to remove [an] action pursuant to that provision, [the removing defendant]
21   must demonstrate that original subject-matter jurisdiction lies in the federal courts.”
22   Syngenta Crop Prot., 537 U.S. at 33. Failure to do so requires that the case be
23   remanded, as “[s]ubject matter jurisdiction may not be waived, and . . . the district
24   court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n v.
25
     1
       In light of the Court’s determination that it lacks subject matter jurisdiction over this matter, the
26   Court vacates the Order Denying Plaintiffs’ Emergency Ex Parte Application for Temporary
27   Restraining Order and Preliminary Injunction. (ECF No. 16.)
     2
       After carefully considering the Notice of Removal, the Court deems the matter appropriate for sua
28   sponte decision. United Invs. Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir.
     2004).



                                                       2
Case 2:20-cv-09563-ODW-JC Document 18 Filed 10/23/20 Page 3 of 5 Page ID #:643




 1   Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). “If at any time before final
 2   judgment it appears that the district court lacks subject matter jurisdiction, the case
 3   shall be remanded.” 28 U.S.C. § 1447(c). It is “elementary that the subject matter
 4   jurisdiction of the district court is not a waivable matter and may be raised at anytime
 5   by one of the parties, by motion or in the responsive pleadings, or sua sponte by the
 6   trial or reviewing court.” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n.2
 7   (9th Cir. 1988).
 8                                    III.   DISCUSSION
 9         Although Defendants purported to remove based on federal question
10   jurisdiction, they fail to identify any basis for such subject matter jurisdiction.
11   To begin, the Complaint does not include any claim “arising under the Constitution,
12   laws, or treaties of the United States.” 28 U.S.C. § 1331.
13         Plaintiffs’ Complaint asserts claims for (1) relief pursuant to California Civil
14   Code section 2924.17; (2) declaratory relief; and (3) breach of the covenant of good
15   faith and fair dealing.    (Compl. ¶¶ 23–40.)     Although none of Plaintiffs’ claims
16   affirmatively allege a violation of federal law, Defendants contend that because
17   allegations in Plaintiffs’ Complaint appear to accuse Defendants of violating federal
18   statutes, Plaintiffs’ claims necessarily “require resolution of questions of federal law.”
19   (Removal ¶ 3.)
20         The Court disagrees. “[A] case will not be removable if the complaint does not
21   affirmatively allege a federal claim.” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 2
22   (2003). “[T]he mere presence of a federal issue in a state cause of action does not
23   automatically confer federal-question jurisdiction.” Lippitt v. Raymond James Fin.
24   Servs., Inc., 340 F.3d 1033, 1040 (9th Cir. 2003) (quoting Merrell Dow Pharms., Inc.
25   v. Thompson, 478 U.S. 804, 808 (1986)). Rather, a state law claim is subject to federal
26   jurisdiction when a federal issue is necessarily raised if it is “basic,” “necessary,”
27   “pivotal,” “direct,” or “essential” to the claim. Id. at 1045–46; see also Easton v.
28   Crossland Mortg. Corp., 114 F.3d 979, 982 (9th Cir. 1997) (“[T]he mere reference of




                                                 3
Case 2:20-cv-09563-ODW-JC Document 18 Filed 10/23/20 Page 4 of 5 Page ID #:644




 1   a federal statute in a pleading will not convert a state law claim into a federal cause of
 2   action if the federal statute is not a necessary element of the state law claim and no
 3   preemption exists.”).
 4         Here, Plaintiffs have not affirmatively alleged any federal law claims (see
 5   generally Complaint), and Defendants have not demonstrated any purported federal
 6   law issues are necessary or essential Plaintiffs’ claims. See Lippitt, 478 U.S. at 808.
 7   Plaintiffs have asserted only claims arising under state law and for declaratory relief.
 8   (See Compl. ¶¶ 23–40.) Plaintiffs’ first state law claim is brought under California
 9   Civil Code section 2924.17, a state statute that requires certain documents filed by the
10   mortgage servicer be accurate and complete. (Compl. ¶¶ 23–28.)
11         Plaintiffs’ second claim for breach of the covenant of good faith and fair
12   dealing (Complaint ¶¶ 37–40), is also a state law claim. See Rosenfeld v. JPMorgan
13   Chase Bank, N.A., 732 F. Supp. 2d 952, 968 (N.D. Cal. 2010) (“Under California law,
14   every contract ‘imposes upon each party a duty of good faith and fair dealing in its
15   performance and its enforcement.’” (quoting McClain v. Octagon Plaza, LLC, 159
16   Cal. App. 4th 784, 796 (2008))); see also Judicial Council of California Civil Jury
17   Instruction 325.
18         Moreover, no federal question is presented by Plaintiffs’ final claim, which
19   seeks a declaration that Defendants are not legally entitled to foreclose on their
20   property. (Compl. ¶¶ 29–36); see Stock W., Inc. v. Confederated Tribes of the Colville
21   Rsrv., 873 F.2d 1221, 1225 (9th Cir. 1989) (“To obtain declaratory relief in federal
22   court, there must be an independent basis for jurisdiction.”); see also Bravo v. Argent
23   Mortg. Co., LLC, No. CV 09-02691 SJO (JCx), 2009 WL 1322572, at *2 (C.D. Cal.
24   May 8, 2009) (“[F]ederal question jurisdiction exists only if the claim for declaratory
25   relief ‘arises under’ federal law.”)    Here, Plaintiffs allege only that Defendants’
26   attempt to foreclose on their property is wrongful because it is based on the same
27   promissory note as a previous foreclosure, and that certain irregularities in the parties’
28




                                                 4
Case 2:20-cv-09563-ODW-JC Document 18 Filed 10/23/20 Page 5 of 5 Page ID #:645




 1   relationship render the attempted foreclosure illegal. (Compl. ¶¶ 29–36.) No federal
 2   question is presented by these allegations.
 3         Therefore, Defendants have not met their burden to establish that this Court has
 4   subject matter jurisdiction over Plaintiffs’ claims on the grounds of federal question
 5   jurisdiction.
 6                                    IV.   CONCLUSION
 7         For the foregoing reasons, the Court REMANDS the action to the Superior
 8   Court of the State of California, County of Ventura, 800 South Victoria Avenue,
 9   Ventura, CA 93009, Case No. 56-2020-00546243-CU-OR-VTA. The Clerk of the
10   Court shall close this case.
11
12         IT IS SO ORDERED.
13
14         October 23, 2020
15
16                                  ____________________________________
17                                           OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28




                                                   5
